Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08 January 2021 and 22 March 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 8-13 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moller Hansen et al. (US 9,124,153) in view of Sromin (US Pat.Pub.2015/0229194).
 Regarding claim 1, Moller Hansen teaches an electric machine comprising: a stator 2 having an array of electromagnetic elements (coils) 4, the stator defining a stator axis (not shown, center shaft, c.4:33-34; Figs.2-3); a rotor 6 having permanent magnetic elements (hard magnetic material) defining magnetic poles (c.4:23-29; Fig.4), the rotor carrier defining a center rotor axis (Fig.2); an airgap 10 being formed between the rotor 6 and the stator 2 when the stator and the rotor are in an operational position (Figs.2&4); an inner (thrust) bearing 25 connecting the rotor 6 and the stator 2, the inner bearing being arranged to allow relative rotary motion of the stator and the rotor (c.5:54-57; Fig.4); 
an outer (thrust) bearing 5 connecting the rotor 6 and the stator 2, the outer bearing being arranged to allow relative rotary motion of the stator and the rotor (c.4:64-c.5:3; Fig.4); 


    PNG
    media_image1.png
    613
    507
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    658
    516
    media_image2.png
    Greyscale

Moller Hansen does not further teach the rotor 6 further comprises “a plurality of posts in which the permanent magnetic elements of the rotor are placed between the plurality of posts, and the rotor further comprising a plurality of inner flux restrictors lying radially inward from the plurality of posts and radially outward from the rotor axis, and in which the plurality of inner flux restrictors further comprises a plurality of holes.”
But, Sromin teaches an electrical machine rotor 4000 including a plurality of posts (soft magnetic ribs) 4115 in which the permanent magnetic elements 1110/1210 of the rotor are placed between the plurality of posts (¶[0136]-¶[0137]; Fig.10A), and the rotor further comprising a plurality of inner flux restrictors (not numbered) lying radially inward from the plurality of posts 4115 and radially outward from the rotor axis, and in which the plurality of inner flux restrictors further comprises a plurality of holes (i.e., holes in hub 2300; Fig.10A).

    PNG
    media_image3.png
    768
    670
    media_image3.png
    Greyscale

Sromin’s rotor designs provide improved optimization in the use of magnet material incorporated into the rotors and are more simple to manufacture (¶[0010]). 
Thus, it would have been obvious before the effective filing date to modify Moller Hansen and provide the rotor with “a plurality of posts in which the permanent magnetic elements of the rotor are placed between the plurality of posts, and the rotor further comprising a plurality of inner flux restrictors lying radially inward from the plurality of posts and radially outward from the rotor axis, and in which the plurality of inner flux restrictors further comprises a plurality of holes” since Sromin teaches such a rotor would have provided improved optimization in the use of magnet material and been more simple to manufacture.
Regarding claim 3, the plurality of inner flux restrictors in Sromin further comprises a plurality of through holes (Fig.10A).

Regarding claim 5, Sromin’s plurality of holes have the same geometry.  
Regarding claim 8, Moller Hansen teaches the inner bearing and outer bearing are roller bearings (c.4:66-67).
Regarding claim 9, Moller Hansen’s bearings can be “any kind of bearing element” (c.4:66-67), which encompass “ball bearings”.
Regarding claim 10, Moller Hansen’s stator and rotor are arranged in an “axial configuration”, i.e., with an axial air gap (c.1:28; c.2:17-18).
Regarding claim 11, Moller Hansen’s stator and rotor are arranged in a “radial configuration”, i.e., with a radial air gap (c.2:19-20).  
Regarding claim 12, in the radial configuration of Moller Hansen c.2:19-20, the rotor is positioned intemal to the stator.
Regarding claim 13, Sromin’s inner flux restrictors (Fig.10A) would necessarily lie radially outwardly of the inner bearing 25 of Moller Hansen, otherwise they would interfere with the interface between the inner bearing 25 and the rotor 6 of Moller Hansen (Fig.4).   
Regarding claim 15, in Sromin each of the inner flux restrictors (not numbered) are radially aligned with one of the posts (soft magnetic ribs) 4115 (Fig.10A).
Regarding claim 16, in Sromin the inner flux restrictors (not numbered) lie adjacent to each post (soft magnetic ribs) 4115 (Fig.10A).
Regarding claim 17, in Sromin the inner flux restrictors (not numbered) lie adjacent to every second post (soft magnetic ribs) 4115 (Fig.10A).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Moller Hansen and Sromin, further in view of F.Libert et al. (“Investigation on Pole-Slot Combinations for Permanent-Magnet Machines with Concentrated Windings”; Dec.2004).
The combination, in particular Moller Hansen, substantially teaches the invention including a stator with posts (coils) 4 and permanent magnetic elements of the rotor comprising poles (hard magnetic material), but does not teach the stator comprises N posts and the permanent magnetic elements of the rotor further comprises M poles, in which N and M have a greatest common divisor of four or more. Sromin, similarly, teaches a rotor comprising multiple (e.g., twelve) poles (Fig.17), but does not satisfy the particular relationship to stator posts. 
But, Libert teaches best concentrated windings layouts for high pole number permanent-magnet machines wherein pole p (corresponding to M rotor poles) and slot number Qs (corresponding to N stator posts) are varied from 4 to 80 and 6 to 90, respectively, and those giving the highest winding factors are provided (abstract). The winding factors for different combinations of pole numbers p (M) and slot numbers Qs (N) are given in Table I. Thus, for example, for p=8 and Qs=12, the greatest common divisor is four and the winding factor is 0.866. Similarly, a high winding factor of 0.866 corresponds to p=10 and Qs=15 where the greatest common divisor is five, orforp=12 and Qs=18 where the greatest common divisor is six, or for p=14 and Qs=21, where the greatest common divisor is seven, etc. Table I also gives examples where both N and M are 60 or more and with a high winding factor, e.g., p=70 and Qs=66 with a winding factor or 0.951, and in Fig.8, p.5, Libert discloses a design with 60 rotor poles and 72 stator slots (Fig.8; p.5) which has a greatest common divisor of twelve and which compensates and reduces vibration (p.5).  

	Regarding claim 7, Libert’s example in Fig.8, p.5 comprises a machine wherein both N and M are 60 or more.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 & 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-8 & 12-15 of U.S. Patent No.10,461,592 (‘the patent’) in view of Sullivan (US Pat.Pub.20150311756).  


Claim 1 of the application:
An electric machine comprising: 
a stator having an array of electromagnetic elements, the stator defining a stator axis;  

a rotor having permanent magnetic elements defining magnetic poles, the rotor carrier defining a center rotor axis; 

an airgap being formed between the rotor and the stator when the stator and the rotor are in an operational position; 

Claim 1 of the patent: 
An electric machine comprising: a stator having an array of electromagnetic elements, the stator defining a stator axis;  

a rotor having electromagnetic elements defining magnetic poles, the rotor carrier defining a rotor axis; 

an airgap being formed between the rotor and the stator when the stator and the rotor are in an operational position; 



an outer bearing connecting the rotor and the stator, the outer bearing being arranged to allow relative rotary motion of the stator and the rotor; 

the electromagnetic elements of the stator and the permanent magnetic elements of the rotor having a magnetic attraction between each other; and 

wherein the rotor further comprises a plurality of posts in which the permanent magnetic elements of the rotor are placed between the plurality of posts, and 

the rotor further comprising a plurality of inner flux restrictors lying radially inward from the plurality of posts and radially outward from the rotor axis, 

and in which the plurality of inner flux restrictors further comprises a plurality of holes. 

















an inner thrust bearing connecting the rotor and the stator, the inner thrust bearing being arranged to allow relative rotary motion of the stator and the rotor;  

an outer thrust bearing connecting the rotor and the stator, the outer thrust bearing being arranged to allow relative rotary motion of the stator and the rotor; 

the electromagnetic elements of the stator and the electromagnetic elements of the 
rotor having a magnetic attraction between each other; and 

wherein the rotor further comprises a plurality of posts in which the electromagnetic elements of the rotor are placed between the plurality of posts, and 

the rotor further comprising a plurality of inner flux restrictors lying radially inward from the plurality of posts and radially outward from the inner thrust bearing, 

and in which the plurality of inner flux restrictors further comprises a plurality of holes within the rigid element.

But, Sullivan teaches that in general, electromagnetic machines such as axial flux machines, radial flux machines, conical gap machines, transverse flux machines, and/or the like utilize magnetic flux from one or more magnetic poles (e.g., permanent magnets, electromagnets, induction windings, and/or the like) to convert mechanical energy to electrical energy or vice versa (¶[0002]).  In other words, Sullivan teaches permanent magnets and electromagnets are equivalent with respect to providing magnetic poles in electromagnetic machines.  
	Thus, it would have been obvious before the effective filing date to modify claim 1 of the patent and provide “permanent magnetic elements” for the electromagnetic elements since Sullivan teaches these two elements were known equivalents for providing magnetic poles in electromagnetic machines.
Claim 2 is rejected over claims 1 and 2 of the patent, further in view of Sullivan for reasons given above.  
Claim 3 is rejected over claim 3 of the patent.
Claim 4 is rejected over claim 12 of the patent.
Claim 5 is rejected over claim 13 of the patent.
Claim 6 is rejected over claim 14 of the patent.
Claim 7 is rejected over claim 15 of the patent.


	Claim 15 is rejected over the recitation in claim 1 of the patent that “a plurality of inner flux restrictors lying radially inward from the plurality of posts”, or alternatively claim 7 of the patent. 
	Claim 16 is rejected over the recitation in claim 1 of the patent that “a plurality of inner flux restrictors lying radially inward from the plurality of posts” or alternatively claim 7 of the patent. 
Claim 17 is rejected over the claim 8 of the patent.
 
Response to Arguments
Applicant's arguments filed 09 February 2021 have been fully considered but they are not persuasive.  
Regarding the rejection of claim 1 over Moller Hansen & Sromin, applicant argues Fig.15 of Sromin shows bolts positioned in the holes within the hub for connecting together different portions of the rotor which do not function as flux restrictors but are mechanical features for coupling rotor portions together and thus one of ordinary skill would not recognize the holes in Sromin as flux restrictors and would not incorporate them into Moller Hansen (Response, p.5). 
This argument is not persuasive since the “bolt holes” that applicant refers to in Sromin Fig.15 are not the “flux restrictors” of Sromin Fig.10A referred to in the rejection.  Compare annotated Fig.15 with Fig.10A.  


    PNG
    media_image4.png
    541
    550
    media_image4.png
    Greyscale

    PNG
    media_image3.png
    768
    670
    media_image3.png
    Greyscale

As indicated in annotated Fig.10A, the “inner flux restrictor” holes are located between the “bolt holes” with respect to the circumferential direction and are not used for connecting different portions of the rotor since no bolts pass through them. Rather, as noted in the rejection, Sromin’s inner flux restrictors provide rotor designs with improved optimization in the use of magnet material incorporated into the rotors and are more simple to manufacture (Sromin ¶[0010]).  Further, with respect to use of the holes as flux restrictors, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Sromin’s rotor comprises a soft magnetic yoke (¶[0033]), including integral ribs 4115 made from soft-magnetic material, so as to conduct magnetic flux as shown by arrows 4310 of FIG.10B (¶[0136]-¶[0137]).  Thus, the holes referred to in Fig.10A of the rejection necessarily function as “inner flux restrictors” since they are located radially inward of the magnetic rotor yoke 4100 and flux passes through the magnetic material of the yoke, not the hollow portions of the hole.   
not approved because it identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10).  For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.  Also, the person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record. 37 CFR 1.321(a) and (b). (See FP 14.26.08).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2832